Title: To Alexander Hamilton from Samuel Eddins, 20 September 1799
From: Eddins, Samuel
To: Hamilton, Alexander


          
            Sir
            Richmond Rendezvous, Camp Federal Spring 20th. Septr. 1799
          
          William Clark a Recruit under my command, whose multiplied atrocities, have subjected repeatedly to  the punishments annexed to Felony & Larceny, Was  on Saturday the 14th. this month reprieved by Genl. Wood  the Governor of this State tho’ under the condemnation of capital conviction; on the evening of his release,  he committed a Burglarious deed, which absolutely would inspight of all interposition condemn him to execution, but that the extreme lenity of the gentleman on whose property he committed this depredation, will not permit him  to appear against Clark;  the Recruits in one general petition  have addressed me not to dishonour the company, by a  future admission of this heinous offender into their society as a soldier,  I have to solicit you for information whether I may not be permitted to discharge him with every mark of military ignominy merited by his multifarious crimes, & by advertisement announcing a warning to every Recruiting to be guarded against the enlistment,  of so infamous a Character. William Tinsley an able bodied Soldier who deserted from the Western army, & whom the Vigilence of one of my sergeants detected,   having a Wife in this Town with a family of children wishes to be annexed to my command in the artillerists & Engineers; no probability existing of his being sent to join his original command, request the favour of you to inform me under these circumstances whether the good of the service would not be pursued in fixing him with me; his near relation Peter Tinsley Esqr. Clerk of the high Court of chancery of this State has become answerable for his appearance at call; therefore have given him leave to pursue his mechanical avocation untill called for; repeated  Letters on this subject  I have addressed to the Secretary, war department,   without receiving an answer
          I am Sir with respect Yr. Obt. Servt
          
            Saml. Eddins Captain 
            2nd Regimt. Arts. & Engineers
          
        